Broyles, P. J.
1. On an indictment for rape the defendant can be convicted of the offense of an assault with intent to rape, although the indictment does not contain an allegation of an assault.
2. Under the facts of the case the court did not err in failing to instruct the jury upon the subjects of a mere assault, or an assault and battery.
3. The excerpts from the charge of the court, excepted to, when considered in connection with the charge in its entirety, and the facts of the case, are not erroneous for any reason assigned.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.